Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/276,781 filed on 2/15/2019 is presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):


Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Velasco et al. (US 6,115,823) in view of Paul (US 2015/0355692).

As per claim 1, Velasco discloses a computer-implemented method of controlling communication resources and computation resources of a computerized system, the method comprising:
continually monitoring dual observables (Column 4, lines 9-48), the dual observables including one or more communication observables pertaining to one or more communication channels of the system (Column 4, lines 9-48 “Communications over a communications link such as a system or other parallel bus, serial bus, or wireless link, are monitored by each device for a predetermined time period”), 
jointly adjusting dual resources of the system based on the dual observables monitored, the dual resources including communication resources for said one or more communication channels (Column 4, lines 49-57 “In one embodiment, the clock rate is adjusted in accordance with preassigned performance factors associated either with a functional unit or with a task type so that the task completes within a desired time without unnecessary power consumption.”).

Velasco does not expressly disclose but Paul discloses and further including one or more compute observables pertaining to a computational workload execution by a processor of the system (Paragraph 16 “The performance controller 125 implements dynamic voltage and frequency scaling (DVFS) to adapt voltage and clock levels of the CPU cores 110 and the GPU cores 115 based on the processing demands of the CPU cores 110 and GPU cores 115. “); and
and further including computation resources for said computational workload execution (Paragraph 22).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Velasco to include the teachings of Paul because it provides for the purpose of adapting the CPU speed to the current workload of the system. In this way, the combination benefits by maximizing the resource usage of the system while still maintaining high output.

As per claim 2, Velasco further discloses wherein said communication channels include one or more input/output channels to/from said processor, wherein adjusting the communication resources comprises adjusting a rate of data transfer across said one or more input/output channels (Column 4, lines 49-57 “In one embodiment, the clock rate is adjusted in accordance with preassigned performance factors associated either with a functional unit or with a task type so that the task completes within a desired time without unnecessary power consumption.”).

As per claim 3, Velasco further discloses wherein the dual resources are jointly adjusted by way of nested adjustment operations, wherein one or more adjustments are made to one of the communication resources and the computation resources, prior to adjusting the other one of the communication resources and the computation resources (Column 16, line 66 – column 17, line 12 “With further reference to FIG. 11, arbiter block 130 desirably includes a request-grant state machine 131 block, a latency timer 132 block, and a main bus status register 133 block. Request-grant state machine 131 arbitrates from among one or more requests to access the main bus by the several master subsystem modules. Different priority schemes can be implemented according to various priority rule schemes. In one embodiment, the main bus implements an equal opportunity or fairness priority scheme, in which the master module that was last served will go to the bottom of the priority chain and all other modules will have a higher priority. This guarantees that each module will eventually be granted access before another module gets a second access. Other priority schemes may also be implemented.”).

As per claim 4, Velasco further discloses wherein:
continually monitoring the dual observables further comprises, identifying a given computational state of said processor, the given computational state applicable to a given period of time, due to the compute observables monitored (Column 2, lines 36-54), and,
identifying, during said given period of time, several successive sets of values of the conununication observables, so as to identify several, successive communicational states of said input/output channels, wherein the communication resources are adjusted based on the successive communicational states identified (Column 2, lines 36-54).

As per claim 5, Velasco further discloses wherein:
continually monitoring the dual observables further comprises, identifying a given communicational state of said input/output channels, the given communicational state applicable to a given period of-time, due to the communication observables monitored (Column 2, lines 36-54), and,
identifying, during said given period of time, several successive sets of values of the compute observables, so as to identify several, successive computational states of said computational workload execution, wherein the computation resources are adjusted based on the successive computational states identified (Column 2, lines 36-54).

As per claim 6, Velasco further discloses wherein adjusting the communication resources for the one or more input/output channels comprises temporarily modifying such resources for a period of time that is less than 1.0x10-8 seconds (Column 2, lines 55-64).

As per claim 7, Velasco further discloses wherein adjusting the communication resources comprises temporarily switching on or off one or more of said input/output channels (Column 2, lines 36-64.).

As per claim 8, Velasco further discloses wherein adjusting the communication resources comprises temporarily clocking up or down one or more of said input/output channels (Column 4, lines 49-57 “In one embodiment, the clock rate is adjusted in accordance with preassigned performance factors associated either with a functional unit or with a task type so that the task completes within a desired time without unnecessary power consumption.”).

As per claim 9, Velasco further discloses wherein said one or more of said input/output channels are incrementally clocked up or down within an interval ranging from 20 GHz to 60 GHz (Column 2, lines 55-64).

As per claim 10, Velasco further discloses wherein the one or more communication observables monitored reflect states of one or more queues, buffers, or flags of data queuing in said input/output channels (Column 4, line 49 – column 5, line 2).

As per claim 11, Velasco further discloses wherein the one or more communication observables monitored reflect states of one or more queues of data queuing in said input/output channels (Column 4, line 49 – column 5, line 2).

As per claim 12, Velasco further discloses wherein continually monitoring the dual observables further comprises updating a metric based on the dual observables monitored, wherein the dual resources are jointly adjusted based on the updated metric (Column 4, lines 9-48 “Communications over a communications link such as a system or other parallel bus, serial bus, or wireless link, are monitored by each device for a predetermined time period”),

As per claim 13, Velasco further discloses wherein the dual resources are jointly adjusted according to a heuristic based on the updated metric (Column 26, lines 25-52).

As per claim 14, Velasco does not expressly disclose but Paul discloses wherein the dual resources are jointly adjusted according to outcomes of a machine learning model run based on values of the dual observables monitored, wherein the model has previously been trained based on values that can potentially be taken by the dual observables monitored (Paragraph 31). 

As per claim 15, Velasco does not expressly disclose but Paul discloses wherein the machine learning model run is a model trained to detect anomalous data from the dual observables monitored (Paragraph 31), and
said dual resources are jointly adjusted based on a response selected according to the anomalous data detected (Paragraph 31).

As per claim 16, Velasco does not expressly disclose but Paul discloses wherein said machine learning model is implemented as an undercomplete autoencoder, wherein outcomes of the machine learning model run are obtained according to a reconstruction error of the autoencoder (Paragraph 31).

As per claim 17, Velasco further discloses wherein monitoring said observables and/or jointly adjusting said resources comprise communicating with one or each of an arithmetic logic unit and a control unit of a central processing unit of the system (Column 9, lines 57-63).

As per claim 18, Velasco further discloses wherein the system is a computerized network, and
the method further comprises, prior to jointly adjusting said resources:
selecting a subset of processing means of the computerized network based on monitored observables pertaining to one or more communication channels of the network (Column 4, lines 9-48 “Communications over a communications link such as a system or other parallel bus, serial bus, or wireless link, are monitored by each device for a predetermined time period”),; and
jointly adjusting communication resources for said one or more communication channels and computation resources for the computational workload execution of the selected subset of the processing means, based on the monitored observables (Column 4, lines 49-57 “In one embodiment, the clock rate is adjusted in accordance with preassigned performance factors associated either with a functional unit or with a task type so that the task completes within a desired time without unnecessary power consumption.”).

As per claim 19, it is a system claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.

As per claim 20, it is a product claim having similar limitations as cited in claim 1 and is thus rejected under the same rationale.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        8/11/2021